Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142286                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 142286
                                                                    COA: 300111
                                                                    Saginaw CC: 06-028365-FH
  CHRISTOPHER MORRIS MANNING,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 22, 2010
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Saginaw Circuit Court. The trial
  court articulated a substantial and compelling reason for departing from the guidelines
  when imposing a sentence following a probation violation, but it failed to articulate any
  rationale to justify imposition of a minimum sentence that was 71 months above the
  sentencing guidelines maximum of nine months. People v Smith, 482 Mich 292 (2008).
  On remand, the trial court shall either issue an order that articulates why this level of
  departure is warranted, or resentence the defendant. In all other respects, leave to appeal
  is DENIED because we are not persuaded that the remaining questions presented should
  be reviewed by this Court.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2011                      _________________________________________
           y0421                                                               Clerk